Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a CON of S.N. 16/850,119 (filed 04/16/20, now US 11,142,693), which application claims priority to KR 10-2019-0045055 (filed 04/17/19).
	Applicant should update the CON data at page 1 of the instant specification to reflect the above current data.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	The Drawings filed 10/08/21 are approved by the examiner.
	The IDS filed 10/08/21 has been considered.  An initialed copy accompanies this action.
	Claims 1-20 are pending.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 5 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior U.S. Patent No. 11,142,693 (parent application). This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,142,693. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the above listed claims of US ‘693 are drawn to a nanoplatelet (and method of making or devices comprising such) comprising a template containing a first semiconductor Group II-VI nanocrystal and a first shell comprising a second Group III-V compound.  The instant claims are merely broader in scope (fully encompass) the issued claims in failing to recite that the Group III-V compound contains a Group III metal selected from the group consisting of  Ga, In or combinations thereof, and phosphorus (Group V).  The recitations specified in each set of dependent claims contain identical limitations relating to architecture, bandgap, and presence of second shell component(s).
	Instant claims 1-20 are allowable over the prior art.
	Initially, applicant’s definition/discussion of Group III-V at page 17 of the specification is noted.  Additionally, applicant’s discussion of the claimed terminology “nanoplatelet” (e.g. vertical thickness of a few nm and lateral sizes of about 10-100 nm) at page 19 of the instant specification is noted.
	Liu et al (JMS) discloses (Abstract):

    PNG
    media_image1.png
    264
    1514
    media_image1.png
    Greyscale

	Bouet discloses (Abstract):

    PNG
    media_image2.png
    444
    1453
    media_image2.png
    Greyscale

	The above references do not disclose or fairly suggest the instantly required second semiconductor nanocrystal comprising a Group III-V compound, wherein the energy bandgap of the second semiconductor nanocrystal is less than the energy of the first semiconductor nanocrystal (two-dimensional template).
	Kazaryan et al (Journal of Physics 2012) discloses (Abstract):

    PNG
    media_image3.png
    182
    1164
    media_image3.png
    Greyscale

	The disclosed ZnS/InP/ZnSe layers specifically or inherently meet each of the instantly claimed “first semiconductor”, “first shell comprising a second semiconductor” and “second shell” limitations.   The reference, however, does not disclose or fairly suggest the instant structural limitations relating to “nanoplatelet” or “two-dimensional template” as the disclosed materials are limited to spherical quantum dots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
August 19, 2022